Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an accelerator composition.
Group II, claim(s) 11-14, drawn to a method of making a cured isocyanate-epoxy resin product.
Group III, claim(s) 15, drawn to a cured isocyanate-epoxy resin product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the accelerator composition according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goel et al. (US 4,698,408, cited in IDS). Goel teaches an epoxy curing catalyst including tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45), wherein the epoxy curing catalysts are for use in (2:31) a two-component, polyurethane-based adhesive composition further comprising a gravity flowable isocyanate prepolymer and essentially hydroxyl group free diepoxide resin (2:14-23), which reads on an accelerator composition for curing polyfunctional isocyanates with epoxy resins comprising (a) a boron trihalide-amine complex, (b) a quaternary ammonium halide, or (a) a boron trihalide-amine complex and (b) a quaternary ammonium halide.
Goel does not teach a specific embodiment of the accelerator composition for curing polyfunctional isocyanates with epoxy resins comprising (a) a boron trihalide-amine complex and (b) a quaternary ammonium halide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Goel’s tetra alkyl ammonium halides and Goel’s boron trifluoride-amine complexes as Goel’s epoxy curing catalyst, which would read on an accelerator composition for curing polyfunctional isocyanates with epoxy resins comprising (a) a boron trihalide-amine complex, and (b) a quaternary ammonium halide as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy curing catalyst with a similar ability to catalyze epoxy curing because Goel .
A telephone call was made to Lewis D. Craft on 10/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/           Primary Examiner, Art Unit 1767